EXHIBIT 10.3

 

NONQUALIFIED STOCK OPTION AGREEMENT

Quanex Corporation

1996 Employee Stock Option and Restricted Stock Plan

 

This STOCK OPTION AGREEMENT (the “Agreement”) is made between QUANEX
CORPORATION, a Delaware corporation (the “Company”), and (NAME) (the
“Optionee”).  The Board of Directors of the Company has adopted the Quanex
Corporation 1996 Employee Stock Option and Restricted Stock Plan (the “Plan”),
the terms of which are incorporated by reference herein.  The Company considers
that its interests will be served by granting the Optionee an option to purchase
shares of common stock of the Company as an inducement for his continued and
effective performance of services for the Company.  Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.

 

IT IS AGREED:

 

1.             Subject to the terms of the Plan and this Agreement, on (DATE)
(the “Date of Grant”), the Company hereby grants to the Optionee a nonqualified
stock option (the “Option”) to purchase (# OF SHARES) shares of the common stock
of the Company, $.50 par value per share, at a price of (PRICE PER SHARE) per
share, subject to adjustment as provided in the Plan.  The Option is immediately
exercisable in whole or in part.

 

2.             The Option granted to the Optionee under this Agreement shall not
be transferable or assignable by the Optionee other than by will or the laws of
descent and distribution, and shall be exercisable during the Optionee’s
lifetime only by him.

 

3.             The Option shall terminate and become null and void on the
earlier of the following dates:

 

(a)           the last day within the three month period commencing on the date
on which the Optionee ceases to be a member of the Board of Directors, for any
reason other than death, Retirement or Disability; or

 

(b)           ten years after the date of grant of such Option.

 

If the Optionee ceases to be a director of the Company for any reason other than
his death, Disability or Retirement, his Option shall not continue to vest after
such cessation of service as a director.  If the Optionee ceases to be a
director of the Company due to his death, Disability or Retirement, his Option
shall continue to vest after such cessation of service as a director for a
period of not longer than three years commencing on the date of the Optionee’s
death, disability or Retirement until the Option expires upon

 

--------------------------------------------------------------------------------


 

the earlier of date of the expiration of such three-year period or ten years
after the grant of the Option.

 

4.             Upon the death of the Optionee prior to the expiration of his
Option, his executors, administrators or any person or persons to whom his
Option may be transferred by will or by the laws of descent and distribution,
shall have the right, at any time prior to the expiration date of the Option to
exercise the Option with respect to the number of shares that the Optionee would
have been entitled to exercise if he were still alive.

 

5.             This Agreement may not be changed or terminated orally but only
by an agreement in writing signed by the party against whom enforcement of any
such change or termination is sought.

 

6.             The Company shall not be deemed by the grant of the Option (as
distinguished from a separate employment agreement or service contract, if any)
to be required to retain the services of the Optionee for any period.

 

7.             The Optionee shall not have any rights as a stockholder with
respect to any shares covered by the Option until the date of the issuance of
the stock certificate or certificates to him for such shares following his
exercise of the Option pursuant to its terms and conditions and payment for the
shares.  No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such certificate or certificates are issued.

 

8.             The Optionee consents to the placing on the certificate for any
shares covered by the Option of an appropriate legend restricting resale or
other transfer of such shares except in accordance with the Securities Act of
1933 and all applicable rules thereunder.

 

9.             The validity, construction and performance of this agreement
shall be governed by the laws of the State of Texas.  Any invalidity of any
provision of this Agreement shall not affect the validity of any other
provision.

 

10.           All offers, notices, demands, requests, acceptances or other
communications hereunder shall be in writing and shall be deemed to have been
duly made or given if mailed by registered or certified mail, return receipt
requested.  Any such notice mailed to the Company shall be addressed to its
principal office, and any notice mailed to the Optionee shall be addressed to
the Optionee’s residence address as it appears on the books and records of the
Company or to such other address as either party may hereafter designate in
writing to the other.

 

11.           This Agreement shall, except as herein stated to the contrary,
inure to the benefit of and bind the legal representatives, successors and
assigns of the parties hereto.

 

--------------------------------------------------------------------------------


 

12.           This Option is a nonqualified stock option which is not intended
to be governed by section 422 of the Internal Revenue Code of 1986, as amended.

 

13.           In accepting this Option, the Optionee accepts and agrees to be
bound by all the terms and conditions of the Plan.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the day and year first above written.

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

 

Raymond A. Jean

 

 

Chairman, President & Chief Executive Officer

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

(NAME)

 

--------------------------------------------------------------------------------